United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3775
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Jamil Arthur Steward

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                       for the Southern District of Iowa
                                ____________

                           Submitted: September 6, 2022
                             Filed: September 8, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Jamil Steward appeals the sentence the district court1 imposed after he pled
guilty to drug and weapons offenses. His counsel has moved to withdraw and has

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence. After careful review, we conclude the
district court did not abuse its discretion in sentencing Steward. See United States v.
Brown, 992 F.3d 665, 673 (8th Cir. 2021) (standard of review); United States v.
Moore, 581 F.3d 681, 684 (8th Cir. 2009) (stating where district court has sentenced
defendant below advisory United States Sentencing Guidelines Manual range, “it is
nearly inconceivable” sentencing court abused its discretion by not varying
downward further). Additionally, having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we grant counsel leave to withdraw and affirm.
                         ______________________________




                                         -2-